NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                     File Name: 05a0396n.06
                       Filed: May 13, 2005

                                   No. 04-5751

                  UNITED STATES COURT OF APPEALS
                       FOR THE SIXTH CIRCUIT

GEORGE RICE,                      )
                                  )
     Defendant-Appellee,          )              ON APPEAL FROM THE
                                  )              UNITED STATES DISTRICT
v.                               )               COURT FOR THE WESTERN
                                  )              DISTRICT OF KENTUCKY
UNITED STATES OF AMERICA,        )
                                  )                    MEMORANDUM
                                  )                      OPINION
                                  )
     Plaintiff-Appellant          )
_________________________________ )

Before: BATCHELDER and NORRIS, Circuit Judges, and MILLS, District
Judge.*

      RICHARD MILLS, District Judge.

                                     FACTS

      On July 17, 2003, Lasharma Hill attempted to pass a counterfeit $50-bill at

the Salem Tambco gas station in Livingston County, Kentucky. The gas station’s

employees detected the counterfeit bill and contacted the Kentucky State Police


      *
         The Honorable Richard Mills, United States District Judge for the Central
District of Illinois, sitting by designation.
                                         1
(the “KSP”). KSP trooper, Michael Williams, arrived at the gas station while Hill

remained there. Hill told Williams that she obtained a counterfeit $50-bill, two

counterfeit $20s, and a counterfeit $10-bill from her boyfriend, George Rice. Rice

loaned Hill the money at his home that morning shortly before Hill tried to pass it

at the gas station.

       Williams took Hill to the Livingston County Courthouse and she was

advised of her rights. Hill then provided officers a written statement in which she

identified the location of Rice’s home as 102 Montivista in Salem, Kentucky.

Although Hill had never been a police informant, Williams used her statement to

prepare an affidavit for a search warrant. The affidavit stated that on July 17,

2003, Williams received a call from Tommy Scholl, the manager of the gas station,

at approximately 10:00 a.m. Scholl told him that Lasharma Hill attempted to pass

a counterfeit $50-bill. Hill, who was still on the premises, stated that she got the

bill, as well as two $20-bills and a $10 bill, from her boyfriend, George Rice, at his

home a short while before she tried to pass it at the gas station. Williams

interviewed Hill, obtained Rice’s address, got directions to Rice’s home, and

consulted the county’s attorney.

       The Livingston County District Court issued a search warrant on July 13,

2003. The warrant authorized a search of Rice’s home for “counterfeit money,


                                           2
equipment and/or supplies which are or may be used in manufacturing counterfeit

money, any and all records which might show evidence of manufacture and/or

exchange of counterfeit money; any other criminal activity.” The search warrant

was executed at Rice’s home at 1:16 p.m. on July 13. Officers did not discover any

counterfeit money or counterfeiting equipment. However, they did discover

seventeen firearms in the residence. Rice admitted that he owned some of the

firearms and that others had been pawned to him.

      Rice was indicted on charges of dealing firearms without a license, in

violation of 18 U.S.C. § 922(a)(1)(A) and being a felon in possession of a firearm

in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). Rice moved the district court

to suppress the evidence the police discovered during their search of his residence.

The district court allowed Rice’s motion, finding that the affidavit in support of the

warrant was too “bare bones” to support its issuance. The Government timely

appealed the district court’s decision.

                 JURISDICTION & STANDARD OF REVIEW

      This Court has jurisdiction over this case pursuant to 28 U.S.C. § 1291. We

review a district court’s factual findings in a suppression hearing for clear error and

we review its legal conclusions de novo. See United States v. Waldon, 206 F.3d
597, 602 (6th Cir.2000); United States v. Guimond, 116 F.3d 166, 169 (6th


                                           3
Cir.1997).

                                     ANALYSIS

      When reviewing a district court’s decision on a motion to suppress,

“[f]indings of fact are upheld unless clearly erroneous, while conclusions of law

are reviewed de novo.” United States v. Leake, 95 F.3d 409, 416 (6th Cir. 1996);

see also United States v. Pelayo-Landero, 285 F.3d 491, 494 (6th Cir.2002)(same).

Here, the district court held no hearing and made no factual findings. It made only

legal conclusions about the validity of the warrant issued by the Livingston County

District Court. Because the district court was itself a reviewing court, “we owe its

conclusions no particular deference. In reviewing a state magistrate’s

determination of probable cause, this court pays great deference to a magistrate’s

findings, which should not be set aside unless arbitrarily exercised.” Leake, 998
F.2d at 1362-63 (internal citations and quotations omitted).

      An issuing magistrate must apply a “totality of the circumstances” to

determine if probable cause exists for a warrant. Illinois v. Gates, 462 U.S. 213,

238-39, 103 S. Ct. 2317, 76 L. Ed. 2d 527 (1983). This test requires the magistrate

to “make a practical, common-sense decision whether, given all the circumstances

set forth in the affidavit before him, including the ‘veracity’ and ‘basis of

knowledge’ of persons supplying the hearsay information,” probable cause exists.


                                           4
Id.

      In determining whether an affidavit establishes probable cause:

      [T]he task of the issuing magistrate is simply to make a practical,
      common-sense decision whether, given all the circumstances set forth
      in the affidavit before him, ... there is a fair probability that contraband
      or evidence of a crime will be found in a particular place. And the
      duty of a reviewing court is simply to ensure that the magistrate had a
      substantial basis for concluding that probable cause existed.

United States v. Carpenter, 360 F.3d 591, 594 (6th Cir.2004) (en banc) (quoting

Gates, 462 U.S. at 238-39, 103 S. Ct. 2317, 76 L. Ed. 2d 527. A warrant must be

upheld as long as the magistrate had a “substantial basis for . . . conclud[ing] that a

search would uncover evidence of wrongdoing . . . .” Gates, at 236, 103 S. Ct.
2317; see also United States v. Finch, 998 F.2d 349, 352 (6th Cir.1993).

      Here, the affidavit submitted to the Livingston County District Court by KSP

Trooper Michael Williams stated:

      On the 17th day of July, 2003, at approximately 10:00 a.m., affiant
      received information from/observed: call from Tommy Scholl that the
      affiant needed to come to Tambco in Salem regarding counterfeit
      money. The affiant arrived and was advised by the manager (Mr.
      Scholl) that Lasharma Hill, who was still on the premises had
      attempted to pass a $50-bill which was determined to be counterfeit.
      She (Ms. Hill) stated that she had obtained $100.00 (1 $50.00; 2 $20s
      and a $10.00 bill) from George Rice (whom she was dating) at his
      residence . . . a short while earlier.

      Acting on the information received, affiant conducted the following
      independent investigation: brought Ms. Hill to the Courthouse,
      interviewed her, had her to [sic] write a statement (all after reading her

                                           5
      rights to her); ascertained Mr. Rice’s identity and residence; talked
      with county attorney, obtained directions; obtained search warrant.

      Although Hill was not a known informant, she had received counterfeit

money from Rice at his residence within a few hours of her arrest. See Jones v.

United States, 362 U.S. 257, 269-70, 80 S. Ct. 725, 4 L. Ed. 2d 697

(1960)(supporting facts in an affidavit need not be based on the affiant’s direct

knowledge and observations, but may come from hearsay information supplied by

an informant). This first-hand knowledge of the presence of counterfeit money and

the short time between her receipt of the bogus bills and arrest offset her

inexperience as an informant. See Gates, 462 U.S. at 230-32, 238, 103 S. Ct. 2317.

See id. at 238-39, 103 S. Ct. 2317 (noting that the strength of one factor may

compensate for the inadequacy of another factor).

      Moreover, by identifying Rice’s residence as the target of the search,

Trooper Williams’ affidavit described the area to be searched with particularity.

And because Rice had recently given Hill counterfeit money at his residence, it was

likely that additional counterfeit money might be found there. Furthermore,

Trooper Williams independently corroborated Hill’s statements via his

investigation at the gas station and the verification of Rice’s address after Hill’s

interview. Thus, we believe that the affidavit was sufficient to establish probable

cause and that the magistrate correctly issued the search warrant.

                                           6
                          CONCLUSION

For the reasons stated above, we REVERSE the district court’s decision.




                                  7